Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about June 2, 2000, which, upon the grant of reargument, adhered to the order, same court and Justice, entered on or about March 14, 2000, finding plaintiff in contempt for his failure to comply with the same court’s order, entered May 17, 1999, requiring his payment of maintenance and counsel fees to defendant, unanimously affirmed, without costs. Appeal from the order entered on or about March 14, 2000 unanimously dismissed, without costs, as superseded by the appeal from the order of June 2, 2000.
Plaintiffs failure to make a genuine effort to find new employment established that his act of disobeying the court order entered May 17, 1999 was willful and calculated to defeat, impair, impede and prejudice defendant’s rights. Plaintiff raised, at a prior hearing, the same defense of alleged inability to pay that he seeks now to litigate anew. No further hearing is warranted because plaintiffs papers fail to demonstrate any new facts sufficient to raise a bona fide issue as to the willfulness of his failure to comply with the May 17, 1999 court order directing his payment of maintenance and counsel fees (see, Farkas v Farkas, 209 AD2d 316, 317-318). Concur — Tom, J. P., Mazzarelli, Ellerin, Lerner and Andrias, JJ.